Citation Nr: 0813396	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-16 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
great toe, rated as 20 percent disabling from March 27, 2003, 
to August 14, 2003, October 1, 2003, to March 18, 2004, and 
from May 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

In May 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.

When this case was before the Board in January 2007, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

In March 2007 the veteran was afforded a VA examination to 
determine the current degree of severity of his service-
connected disability of the right great toe.  On that 
examination, he was also found to have right foot strain.  If 
the veteran believes that service connection is warranted for 
the right foot strain, he should so inform the RO, which 
should respond appropriately to any such clarification from 
the veteran.


FINDING OF FACT

The veteran's arthritis of the right great toe is manifested 
by moderately severe impairment.



CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for arthritis of the right great toe have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010 and 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for 
arthritis of the right great toe.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  The timing requirement enunciated in 
Pelegrini applies equally to the effective-date element of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a February 2007 letter informed the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  It also informed him to 
submit any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  It also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  In the 
February 2008 informal hearing presentation, the veteran's 
representative cited to the pertinent diagnostic codes, 
demonstrating that these requirements were understood, and 
demonstrating actual knowledge of the evidence necessary to 
substantiate the claim. 

Although the veteran was not provided adequate VCAA notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that after the provision of the required notice and 
completion of all indicated development, the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded an appropriate 
VA examination.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran is currently assigned a 20 percent disability 
rating for arthritis of the right great toe under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5284.  Diagnostic Code 5284 
provides that a 20 percent evaluation is warranted for 
moderately severe foot impairment and a 30 percent evaluation 
is warranted for severe foot impairment.  

In an April 2003 outpatient treatment record, a VA podiatrist 
found that the veteran had pain with rotation of motion of 
the right hallux metatarsal phalangeal joint.  The podiatrist 
stated that the X-ray showed joint space narrowing of the 
first metacarpal phalangeal joint and the interphalangeal 
joint with sclerosis.

Also, in April 2003, the veteran was afforded a VA 
examination.  The examiner agreed that the X-ray of record 
showed changes that were consistent with osteoarthritis of 
the meta[tarsal] phalangeal joint and the interphalangeal 
joint.  Upon examination, the right great toe looked normal 
but extension and flexion of the right great toe were to only 
60 percent of the normal range of motion.

In August 2003, the veteran underwent surgery for his right 
great toe.

In October 2003, the surgery incision was well healed and the 
veteran was able to rotate his right great toe without pain.

In February 2004, a VA podiatrist opined that the veteran had 
decreased rotation of motion in his right hallux distal 
interphalangeal joint (DIPJ).  

On March 19, 2004, the veteran was scheduled to have a right 
hallux DIPJ fusion with sesamoidectomy.  

In November 2004 and December 2004, a VA nurse practitioner 
and VA physician wrote letters to the RO stating that the 
veteran's had fusion of the bones in his right foot and that 
he had pain upon ambulation and prolonged standing.  They 
recommended that the veteran change his employment to a 
position that would support no steady ambulation or prolonged 
standing.

In October 2006, the veteran had an ingrown toe nail removed 
from his right great toe.  

In March 2007, the veteran was afforded another VA 
examination.  Upon examination, the examiner noted an L 
shaped scar at the level of the interphalangeal joint of the 
right great toe.  Each side of the L measured 2 centimeters 
by .3 centimeters.  The scar was not tender and not painful.  
It was slightly adherent to the adjacent tissue with mild 
disfigurement from it.  The scar was mildly elevated.  There 
was mild loss of subcutaneous tissue.  There was no 
inflammation, edema, or keloid formation, though there was a 
slight increase in pigmentation in the surrounding tissue by 
the scar site.  There was also a 5 centimeter by .3 
centimeter vertical scar on the medial edge of the right big 
toe.  The scar was also nontender, not painful, not adherent 
to the subcutaneous tissue and had a smooth texture.  There 
were no evidence of inflammation and only slight increase in 
pigmentation along the surgical scar site.  There was also no 
disfigurement from the scar.  The examiner opined that the 
scars were asymptomatic.

The Board will first address the scars on the veteran's right 
foot.  

The evidence does not show that a separate rating for either 
scar is warranted.  Neither scar is painful upon examination.  
38 C.F.R. 4.118, Diagnostic Code 7804.  Neither scar is large 
enough to meet the criteria under Diagnostic Code 7802.  
Also, neither scar is unstable.  38 C.F.R. 4.118, Diagnostic 
Code 7803.

The Board has considered whether any other diagnostic codes 
would be appropriate.  However, due to the location of the 
veteran's scars on his right foot, Diagnostic Code 7800 is 
not for application.  Diagnostic Code 7801 requires a showing 
that the scars are deep or cause limited motion.  The March 
2007 examination report does not indicate that the scars are 
deep.  The evidence also fails to show that the scars are 
productive of any functional impairment.  In any event, 
functional impairment of the right great toe is the basis for 
the currently assigned rating of 20 percent.  Accordingly, 
Diagnostic Codes 7801 and 7805 are not for application.  
Therefore, a separate rating for either scar is not 
warranted.

As to the functional impairment of the right great toe, the 
veteran complained of pain in his right toe when standing or 
walking.  The examiner noted mild deformity of the veteran's 
right foot and mild deformity of the nail of the right great 
toe in the lateral margin.  Active range of motion testing of 
the right foot showed dorsiflexion to be 0-20 degrees, 
plantar flexion to be 0-30 degrees, and inversion to be 0-30 
degrees.  Eversion was not determined due to pain.  The 
examiner found no abnormality in the veteran's gait.  The 
veteran could stand on both heels but not on the right toes 
because of his right toe condition.  The examiner noted that 
there were no abnormal weight bearing changes noted.  With 
repetitive use x3, the range of motion of the toes on the 
right foot were not additionally limited by pain, fatigue, 
weakness or lack of endurance.  The veteran had fusion at the 
interphalangeal joint in the right great toe so that he has 
no movement at this joint.  The veteran reported pain on 
flare-ups.  The examiner diagnosed the veteran with foot 
strain that was mildly active at the time of the examination 
and status post fusion of the interphalangeal joint of the 
right great toe with postoperative changes and residual scar.  

The Board finds that the overall functional impairment of the 
foot as a result of the service-connected disability is not 
more than moderately severe.  In this regard, the Board notes 
that the service-connected disability is limited to the great 
toe.  It has resulted in limitation of motion, to include 
fusion of the interphalangeal joint.  However, it has not 
resulted in any significant gait impairment.  

The Board has considered the November and December 2004 
letters from the VA nurse practitioner and physician that 
recommend that the veteran work at a job where there would be 
no steady ambulation or prolonged standing.  In the Board's 
view, such a recommendation is in complete accord with the 
evidence reported and discussed.  The recommendations do not, 
however, provide any basis to assign a rating higher than 20 
percent, as they do not indicate or suggest that the 
veteran's foot impairment due to his right great toe 
symptomatology is more than moderately severe.  

The Board has considered whether another diagnostic code is 
appropriate and would afford a higher rating, but has 
identified none.  The veteran has arthritis of the right 
great toe; however, a rating under Diagnostic Code 5003 or 
5010 would not provide a rating higher than already assigned.  
The veteran has also been diagnosed with a foot strain; 
however, that disability is not service-connected.  

The Board that Diagnostic Code 5171 provides that amputation 
of the great toe warrants a 10 percent rating if there is no 
metatarsal involvement and a 30 percent rating if there is 
metatarsal involvement.  The impairment from the veteran's 
service-connected disability is not comparable to an 
amputation with metatarsal involvement. 

The Board has also considered additional functional loss due 
to pain under 38 C.F.R. § 4.40 (2007) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2007); DeLuca, 8 Vet. App. 
202.  However, the veteran's pain has already been considered 
as a principal component of his "moderately severe" 
impairment.  There is no objective evidence of weakness, 
instability or incoordination.  The examiner noted in the 
March 2007 examination that after repetitive use, the right 
foot was not additionally limited by pain, fatigue, weakness 
or lack of endurance.

With consideration of all pertinent disability factors, the 
Board never the less concludes that the right great toe 
impairment is not more than moderately severe.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, an evaluation in excess of 20 percent is not in 
order.




ORDER

Entitlement to an increased rating for arthritis of the right 
great toe is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


